Citation Nr: 1528937	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lower leg disability.

2.  Entitlement to service connection for a chronic right knee disability.

3.  Entitlement to service connection for a chronic left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2013 and May 2014, these matters came before the Board and were remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In March 2013, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.


FINDINGS OF FACT

1.  A chronic lower leg disability has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include an undiagnosed illness or other medically unexplained chronic multisymptom illness.  He failed to attend the most recently scheduled examination to evaluate this claim.

2.  A chronic right knee disability has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include an undiagnosed illness or other medically unexplained chronic multisymptom illness.  He failed to attend the most recently scheduled examination to evaluate this claim.  
3.  A chronic left knee disability has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include an undiagnosed illness or other medically unexplained chronic multisymptom illness.  He failed to attend the most recently scheduled examination to evaluate this claim.  

4.  Arthritis was not diagnosed within one year of separation from service.


CONCLUSIONS OF LAW

1.  A chronic lower leg disability was not incurred or aggravated in service, to include as due to an undiagnosed illness or other medically unexplained chronic multisymptom illness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).

2.  A chronic right knee disability was not incurred or aggravated in service, to include as due to an undiagnosed illness or other medically unexplained chronic multisymptom illness.  Arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309. 3.317 (2014).

3.  A chronic left knee disability was not incurred or aggravated in service, to include as due to an undiagnosed illness or other medically unexplained chronic multisymptom illness.  Arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309. 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were readjudicated in a March 2015 Supplemental Statement of the Case.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claims, including requesting information from him regarding pertinent medical treatment he may have received and affording him VA examinations during the appeal period.  The Veteran failed to report to the most recently scheduled VA examination in July 2014, did not provide a reason for his absence, and did not request a new examination.  

A claimant must keep VA informed of his whereabouts.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  The United States Court of Appeals for Veterans Claims (Court) has clearly held that, if a claimant does not do so, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  When an appellant fails to report for an examination scheduled in conjunction with original compensation claims, such as in this case, the claims shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

As for the additional evidentiary development, the Veteran did not respond to the request for additional information regarding current treatment records for his claimed disabilities.  He was informed of his failure to respond in the March 2015 Supplemental Statement of the Case.  

The request for additional information and the July 2014 examination were conducted in response to the Board's May 2014 remand directives, and the failure to develop the claims further were due to the fault of the Veteran.  Thus, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Service Connection Claims

The Veteran seeks entitlement to service connection for a chronic lower leg disability and a bilateral chronic knee disability, to include as due to a chronic multisymptom illness or undiagnosed illness.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition to the foregoing, VA will pay compensation to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  Here, the Veteran had qualifying Persian Gulf service from February 2003 to June 2003.  See May 2003 Post-Deployment Health Assessment.

When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Board is unable to determine whether the Veteran has a current diagnosis of a chronic lower leg or bilateral knee disorder.  

At a September 2006 VA examination, the Veteran was diagnosed as having bilateral shin splints, bilateral knee strain, beginning left knee osteoarthritis, possible damage to the medial meniscus on the right knee, and possible damage to the lateral meniscus on the left knee.  A radiology report of his knees showed no significant findings, bilaterally.  A radiology report of his legs showed no abnormality in the visualized tibia and fibula, bilaterally.

In October 2006, magnetic resonance imaging (MRI) findings for each knee revealed negative findings.

VA treatment records show diagnoses of mild degenerative changes of knee bilaterally, and small right suprapatellar joint effusion in April 2008.  In April 2009, his diagnosis was bilateral knee arthralgia.

The Veteran attended another VA examination in March 2012.  The examination report indicated a diagnosis of mild degenerative joint disease of the bilateral knee joint.  Knee X-rays showed no significant arthritis, fracture or joint effusion, bilaterally.  There was no diagnosed lower leg disability.  

At a November 2013 VA examination, the examiner reported no current lower leg or knee disability and no history of a disability.  X-rays of the knees revealed evidence of arthritis, bilaterally.

Again, at a December 2013 VA, the examiner reported no current lower leg or knee disability and no history of a disability.  There was also no X-ray evidence of arthritis.

Thus the evidence presents conflicting findings as to whether the Veteran has a current diagnosis of a chronic lower leg or bilateral knee disorder.  The Board notes the Veteran failed to appear for a VA examination that could have provided clarity as to his current diagnoses.  

Assuming, arguendo, the Veteran has a current diagnosis of arthritis, the Board acknowledges that arthritis is a chronic condition subject to presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Here, however, the presumption would be inapplicable because the diagnosis was not established within a year of separation from service.  See 38 C.F.R. § 3.307.

At the March 2013 Board hearing, the Veteran reported symptomatology related to his knees and leg and requested consideration of a chronic or an undiagnosed Gulf War illness.

In January 2014, a VA examiner reviewed the Veteran's records for evidence a chronic multisymptom illness or undiagnosed illness.  The examiner concluded there were no current chronic disorder and no undiagnosed illness.  Based on Veteran's reported work conditions, the examiner opined his job contributed to his muscle aches and pain rather than an alleged inservice injury or illness. 

The Board finds the January 2014 opinion to be highly probative because it was based on a review of the record by a trained medical professional and the examiner provided a rationale for the conclusion reached.

Based on the foregoing, the Board finds there is insufficient evidence to establish entitlement to service connection for a chronic lower leg disability, or a bilateral chronic knee disability, to include a chronic or undiagnosed Gulf War illness.  The Board notes that although the record shows intermittent complaints pertaining to his lower leg and bilateral knee, the January 2014 VA examiner found no evidence of a chronic disability.

In considering the Veteran's own statements, while he is competent to testify about any symptoms relating to a lower leg or bilateral knee disability, he has not provided any evidence to demonstrate he is qualified to diagnose either a chronic disability or undiagnosed illness.  Accordingly the Board assigns a low probative value to his contentions.

Furthermore, aside from the Veteran's lay contentions, there is no contemporaneous medical evidence of a nexus between any current chronic lower leg or a bilateral knee disability and the Veteran's active duty service.  
 
Service treatment records, to include a May 2003 post-deployment assessment, show no complaints of, or treatment for, any disorder related to his knees or legs.

At the September 2006 VA examination, the examiner did not provide an opinion as to the etiology of any of the reported diagnoses.

At the March 2012 VA examination, the examiner was unable to conduct an assessment of the Veteran's claimed disabilities, and commented that his "symptoms were grossly over-exaggerated." 

At the November 2013 VA examination, the examiner opined the Veteran did not have a bilateral knee disorder related to his military service.  The examiner noted that the Veteran denied any knee pain on examination and there was no evidence of any internal derangement in the claims file.  In addition, the examiner noted that current findings for his knees were vastly normal and his symptoms of mild joint instability were more likely related to the nature of his job.  There was no opinion as to his lower leg.

The Board is unable to rely on the September 2006 VA examination because it does not contain an etiology opinion.  The Board is unable to rely on the March 2012 VA examination because the examiner was unable to conduct an examination.  Furthermore, November 2013 and December 2013 examinations are inadequate because they failed to acknowledge the findings from the September 2006 examination.  Therefore, the Board is unable to assign any probative value to these examination reports in determining entitlement to service connection.

As previously noted, the Veteran was afforded an opportunity to attend a VA examination to assess his claims, but failed to appear.

Because a review of the record does not indicate the Veteran has a current lower leg or bilateral knee disability related to service, entitlement to service connection is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.


ORDER

Entitlement to service connection for a chronic lower leg disability is denied.

Entitlement to service connection for a chronic right knee disability is denied.

Entitlement to service connection for a chronic left knee disability is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


